       Case: 4:18-cr-00892-SNLJ-SPM Doc. #: 2 Filed: 10/25/18 Page: 1 of 2 PageID #: 7


                                                                                           fl LED
                                      UNITED STATES DISTRICT COURT
                                                                                        OCT 2 5 2018'
                                      EASTERN DISTRICT OF MISSOURI
                                            EASTERN DIVISION                            U.S. DISTRICT COURT
                                                                                      EASTERN DISTRICT OF MO
                                                                                              ST LOUIS
        UNITED STATES OF AMERICA,                           )
                                                            )
                               Plaintiff,                   )
                       vs.                                  )

        ROBERT LEE KLINE,
        THOMAS M. ZIEGLER,
                                                            ~ 4:18CR892 SNLJ/SPM
                                                            )
                and                                         )
        JANET MARIE WOOD,                                   )
                                                            )
                               Defendants.                  )


                                                INDICTMENT

                                                 COUNT ONE


               The Grand Jury charges that:

               Beginning at a time unknown but including September 1, 2018 and continuing until

        September 14, 2018, in the Eastern District of Missouri and elsewhere, the defendants,

                                              ROBERT LEE KLINE,
                                             THOMAS M. ZIEGLER,
                                                    and
                                             JANET MARIE WOOD,

        did knowingly and willfully conspire, combine, confederate and agree with each other and with

       other persons known and unknown to this Grand Jury, to commit offenses\ against the United

       did knowingly and intentionally manufacture marijuana by producing, preparing and propagating
                                                                                                               /
       marijuana plants, a Schedule I Controlled Substance drug, in violation of Title 21, United States

       . Code, Section 841(a)(l);

               With respect to each defendant, the amount of marijuana plants involved in the conspiracy

       attributable to each defendant as a result of his/her own conduct, and the conduct of other

                                                       1


----··-------
        Case: 4:18-cr-00892-SNLJ-SPM Doc. #: 2 Filed: 10/25/18 Page: 2 of 2 PageID #: 8




         conspirators reasonably foreseeable to him/her, is 50 marijuana plants or more, punishable under

         Title 21, United States Code, Section Section 841(C).
             /


                 All in violation of Title 21, United States Code, Section 846.
                                                                                                            /




                                                       A TRUE BILL.



                                                       FOREPERSON




         JEFFREY B. JENSEN
         United States Attorney




         JOHN T DAVIS, #40915MO
         Assistant United States Attorney




                                                          2




---·--·-···----   --------------------------------
